SuPREME CouRT

NevaDA

rade PML,

OF

Mh SERS

feta

IN THE SUPREME COURT OF THE STATE OF NEVADA

MILTON DAVID PLUMMER, No. 85112
Appellant, Bae mee
. FILED
RENEE BAKER, L.C.C., *
Respondent. AUG 19 2022

ELIZASETH A. BROWN
CLERK QF SUPREME COURT

 

BY.
DEPUIY CLERK

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
motion for relief from judgment or order pursuant to Nevada Rule of Civil
Procedure 60(b). Because no statute or court rule permits an appeal from
such an order in a criminal matter, this court lacks jurisdiction to consider
this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990)
(explaining that court has jurisdiction only when statute or court rule
provides for appeal). Accordingly, this court

ORDERS this appeal DISMISSED.

Stuer? A

Silver

 
   

Jd.

Cadish Pickering

ec: Hon. Jim C. Shirley, District Judge
Milton David Plummer
Attorney General/Carson City
Clerk of the Court/Court Administrator

AD -2SA3Y